DETAILED ACTION
In response to communications filed 12/09/2020.
Claims 4, 8 and 12 are canceled.
Claims 16-23 are newly added.
Claims 1-3, 5-7, 9-11 and 13-23 are pending for examination.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-3, 5-7, 9-11 and 13-23 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Lee et al. (US 2020/0187277 A1) hereinafter “Lee.”

Regarding Claim 1, Lee teaches A session activation method (Lee: paragraph 0073 & Fig. 5, PDU session establishment procedure), wherein the method comprises:
obtaining, by a mobility management function entity (Lee: paragraph 0075 & Fig. 5, mobility management function (MM) receives service request from the UE), a protocol data unit (PDU) session activation request (Lee: paragraph 0073 & Fig. 5, PDU session establishment request) of a terminal (Lee: paragraph 0073 & Fig. 5 block 501, user equipment (UE)), wherein the PDU session activation request comprises an identifier of a PDU session (Lee: paragraphs 0074 & Fig. 5, session ID) and an identifier of the terminal (Lee: paragraph 0074 & Fig. 5 UE ID), and the PDU session activation request requests activation of the PDU session (Lee: paragraph 0073 & Fig. 5, said PDU session establishment request to activate a user plane connection of the PDU session);
selecting, by the mobility management function entity (Lee: paragraphs 0074-0076, said MM) based on the identifier of the PDU session (Lee: paragraph 0076, based on PDU session ID), the identifier of the terminal (Lee: paragraph 0074, said UE ID), and a binding relationship (Lee: paragraph 0076, PDU request message comprising a particular set of information (i.e. UE ID, , RAN ID, etc.) thus teaching a grouping or binding of said information), a session management function entity (Lee: paragraphs 0074-0076, MM transmits a UP path setup trigger message for setup of a user plane transmission path to the corresponding SM); and
sending, by the mobility management function entity, the PDU session activation request to the session management function entity (Lee: paragraphs 0074-0076 & Fig. 5, confirm the PDU session identification information included in the service request and transmit a signaling for activating the UP connection to the SM managing the session).

Regarding Claim 2, Lee teaches the respective claim(s) as presented above and further teaches receiving, by the mobility management function entity, the PDU session activation request from the terminal (Lee: paragraph 0073 & Fig. 5, MM receives service request from UE).

Regarding Claim 3, Lee teaches the respective claim(s) as presented above and further teaches receiving, by the mobility management function entity, a handover request (Lee: paragraph 0088 & Fig. 7, handover procedure) from a target access node (Lee: paragraph 0089 & Fig. 7, RAN2), wherein the handover request carries the identifier of the terminal (Lee: paragraph 0090 & Fig. 7, UE ID) and an identifier of the target access node (Lee: paragraph 0090 & Fig. 7, RAN ID), and the handover request requests a handover of the terminal from a source access node to the target access node (Lee: paragraph 0088 & Fig. 7, handover procedure from RAN1 to RAN2); and
sending, by the mobility management function entity, a mobility event of the terminal to the session management function entity (Lee: paragraph 0090 & Fig. 7, path switch request to session management function), wherein the mobility event comprises the identifier of the terminal and the identifier of the target access node (Lee: paragraph 0090 & Fig. 7, path switch request comprise UE ID and RAN ID).

Regarding Claim 5, Lee teaches A mobility management function entity (Lee: paragraph 0124 & Fig. 14, mobility management function), comprising:
at least one processor (Lee: paragraph 0124 & Fig. 14, MMF controller); and
a memory coupled to the at least one processor and having program instructions stored thereon (Lee: paragraph 0085, MMF may store information thus teaching the necessary hardware component) which, when executed by the at least one processor, cause the mobility management function entity to perform operations comprising:
obtaining a protocol data unit (PDU) session activation request (Lee: paragraph 0073 & Fig. 5, PDU session establishment request) of a terminal (Lee: paragraph 0073 & Fig. 5 block 501, user equipment (UE)), wherein the PDU session activation request comprises an identifier of a PDU session (Lee: paragraphs 0074 & Fig. 5, session ID) and an identifier of the terminal (Lee: paragraph 0074 & Fig. 5 UE ID), and the PDU session activation request requests activation of the PDU session (Lee: paragraph 0073 & Fig. 5, said PDU session establishment request to activate a user plane connection of the PDU session);
selecting, based on the identifier of the PDU session (Lee: paragraph 0076, based on PDU session ID), the identifier of the terminal (Lee: paragraph 0074, said UE ID), and a binding relationship (Lee: paragraph 0076, PDU request message comprising a particular set of information (i.e. UE ID, , RAN ID, etc.) thus teaching a grouping or binding of said information), a session management function entity (Lee: paragraphs 0074-0076, MM transmits a UP path setup trigger message for setup of a user plane transmission path to the corresponding SM); and
sending the PDU session activation request to the session management function entity (Lee: paragraphs 0074-0076 & Fig. 5, confirm the PDU session identification information included in the service request and transmit a signaling for activating the UP connection to the SM managing the session).

Regarding Claim 6, Lee teaches the respective claim(s) as presented above and further teaches receiving the PDU session activation request from the terminal (Lee: paragraph 0073 & Fig. 5, MM receives service request from UE).

Regarding Claim 7, Lee teaches the respective claim(s) as presented above and further teaches receiving a handover request from a target access node (Lee: paragraph 0088 & Fig. 7, handover procedure), wherein the handover request carries the identifier of the terminal (Lee: paragraph 0090 & Fig. 7, UE ID) and an identifier of the target access node (Lee: paragraph 0090 & Fig. 7, RAN ID), and the handover request requests a handover of the terminal from a source access node to the target access node (Lee: paragraph 0088 & Fig. 7, handover procedure from RAN1 to RAN2); and
sending a mobility event of the terminal to the session management function entity (Lee: paragraph 0090 & Fig. 7, path switch request to session management function), wherein the mobility event comprises the identifier of the terminal and the identifier of the target access node (Lee: paragraph 0090 & Fig. 7, path switch request comprise UE ID and RAN ID).

Regarding Claim 9, Lee teaches A communications system (Lee: paragraph 0036 & Fig. 1, mobile communication system), comprising a mobility management function entity (Lee: paragraph 0124 & Fig. 14, mobility management function) and a session management function entity (Lee: paragraph 0127 & Fig. 15, session management function); wherein:
the mobility management function entity is configured to:
obtain a protocol data unit (PDU) session activation request (Lee: paragraph 0073 & Fig. 5, PDU session establishment request) of a terminal (Lee: paragraph 0073 & Fig. 5 block 501, user equipment (UE)), wherein the PDU session activation request comprises an identifier of a PDU session (Lee: paragraphs 0074 & Fig. 5, session ID) and an identifier of the terminal (Lee: paragraph 0074 & Fig. 5 UE ID), and the PDU session activation request requests activation of the PDU session (Lee: paragraph 0073 & Fig. 5, said PDU session establishment request to activate a user plane connection of the PDU session);
select, based on the identifier of the PDU session (Lee: paragraph 0076, based on PDU session ID), the identifier of the terminal (Lee: paragraph 0074, said UE ID), and a binding relationship (Lee: paragraph 0076, PDU request message comprising a particular set of information (i.e. UE ID, , RAN ID, etc.) thus teaching a grouping or binding of said information), a session management function entity (Lee: paragraphs 0074-0076, MM transmits a UP path setup trigger message for setup of a user plane transmission path to the corresponding SM); and
send the PDU session activation request to the session management function entity (Lee: paragraphs 0074-0076 & Fig. 5, confirm the PDU session identification information included in the service request and transmit a signaling for activating the UP connection to the SM managing the session.
the session management function entity is configured to:
receive the PDU session activation request of a terminal from the mobility management function entity (Lee: paragraph 0076 & Fig. 5, MM 507 transmits a UP path setup trigger message for setup of a user plane transmission path to the corresponding SM 508); and
activate the PDU session based on the PDU session activation request (Lee: paragraph 0076 & Fig. 5, transmit a signaling for activating the UP connection to the SM 508 managing the session).

Regarding Claim 10, Lee teaches the respective claim(s) as presented above and further teaches the mobility management function entity configured to receive the PDU session activation request from the terminal  (Lee: paragraph 0073 & Fig. 5, MM receives service request from UE).

Regarding Claim 11, Lee teaches the respective claim(s) as presented above and further teaches receive a handover request (Lee: paragraph 0088 & Fig. 7, handover procedure) from a target access node (Lee: paragraph 0089 & Fig. 7, RAN2), wherein the handover request carries the identifier of the terminal (Lee: paragraph 0090 & Fig. 7, UE ID) and an identifier of the target access node (Lee: paragraph 0090 & Fig. 7, RAN ID), and the handover request requests a handover of the terminal from a source access node to the target access node (Lee: paragraph 0088 & Fig. 7, handover procedure from RAN1 to RAN2); and
send a mobility event of the terminal to the session management function entity (Lee: paragraph 0090 & Fig. 7, path switch request to session management function), wherein the mobility event comprises the identifier of the terminal and the identifier of the target access node (Lee: paragraph 0090 & Fig. 7, path switch request comprise UE ID and RAN ID); 
the session management function entity is configured to:
receive the mobility event of the terminal from the mobility management function entity (Lee: paragraph 0090 & Fig. 7, SM receives the path switch request from MM);
determine at least one PDU session corresponding to the identifier of the terminal (Lee: paragraph 0071 & Fig. 5, terminal in an idle state); and
when the at least one PDU session comprise an idle-state PDU session, determine whether a context of the idle-state PDU session needs to be updated (Lee: paragraphs 0104-0105 & Fig. 9, determine if user plane network entity relocation is required).

Regarding Claim 13, Lee teaches the respective claim(s) as presented above and further teaches determine, based on a service area of the target access node and a service area list of the first user plane function entity, whether the context of the idle-state PDU session needs to be updated (Lee: paragraphs 0104-0105 & Fig. 9, determine if user plane network entity relocation is required).

Regarding Claim 14, Lee teaches the respective claim(s) as presented above and further teaches if the service area of the target access node is in the service area list of the first user plane function entity, the mobility management function entity configured to determine that the context of the idle-state PDU session does not need to be updated (Lee: paragraphs 0104-0105 & Fig. 9, determine if user plane network entity relocation is required).

Regarding Claim 15, Lee teaches the respective claim(s) as presented above and further teaches send a release message to the first user plane function entity in response to determining that the context of the idle-state PUD session needs to be updated, wherein the release message indicates the first user plane function entity to release a configuration resource of the idle-state PDU session (Lee: paragraph 0105 & Fig. 9, PDU release request); and
select a second user plane function entity for the terminal (Lee: paragraph 0104 & Fig. 9, state change includes update information when NF relocation is required).

Regarding Claim 16, Lee teaches the respective claim(s) as presented above and further teaches wherein the binding relationship indicates the session management function entity corresponding to the identifier of the PDU session and the identifier of the terminal (Lee: paragraph 0075, the identification information of the PDU session (i.e. PDU ID, UE ID) may be unique within one SM), and wherein the method further comprises:
storing, by the mobility management function entity, the binding relationship (Lee: paragraph 0118 & Fig. 12, MM managing the session information, thus teaching handling or storing of the service request information for processing).

Regarding Claim 17, Lee teaches the respective claim(s) as presented above and further teaches wherein the binding relationship indicates the session management function entity corresponding to the identifier of the PDU session and the identifier of the terminal (Lee: paragraph 0075, the identification information of the PDU session (i.e. PDU ID, UE ID) may be unique within one SM), and wherein the operations further comprise:
storing the binding relationship (Lee: paragraph 0118 & Fig. 12, MM managing the session information, thus teaching handling or storing of the service request information for processing).

Regarding Claim 18, Lee teaches the respective claim(s) as presented above and further teaches wherein the mobility event triggers the session management function entity to determine whether a context of an idle-state PDU session needs to be updated (Lee: paragraph 0104 & Fig. 9, state change includes update information when NF relocation is required).

Regarding Claim 19, Lee teaches the respective claim(s) as presented above and further teaches wherein the mobility event triggers the session management function entity to determine whether a context of an idle-state PDU session needs to be updated (Lee: paragraph 0104 & Fig. 9, state change includes update information when NF relocation is required).

Regarding Claim 20, Lee teaches the respective claim(s) as presented above and further teaches wherein the idle-state PDU session stays in an idle state after the context of the idle-state PDU session is updated (Lee: paragraph 0071 & Fig. 5, terminal in an idle state).

Regarding Claim 21, Lee teaches A session activation method (Lee: paragraph 0073 & Fig. 5, PDU session establishment procedure), wherein the method comprises:
receiving, by a session management function entity (Lee: paragraph 0073 & Fig. 5, i.e. Session Management (SM)), a protocol data unit (PDU) session activation request (Lee: paragraphs 0074-0076, MM transmits a UP path setup trigger message for setup of a user plane transmission path to the corresponding SM) of a terminal (Lee: paragraph 0073 & Fig. 5 block 501, said user equipment (UE) from a mobility management function entity (Lee: paragraph 0075 & Fig. 5, said mobility management function (MM)), wherein the PDU session activation request comprises an identifier of a PDU session (Lee: paragraphs 0074 & Fig. 5, session ID) and an identifier of the terminal (Lee: paragraph 0074 & Fig. 5 UE ID), and the PDU session activation request requests activation of the PDU session (Lee: paragraph 0073 & Fig. 5, said PDU session establishment request to activate a user plane connection of the PDU session);
activating, by the session management function entity, the PDU session based on the PDU session activation request (Lee: paragraph 0076 & Fig. 5, transmit a signaling for activating the UP connection to the SM 508 managing the session);
receiving, by the session management function entity, a mobility event of the terminal from the mobility management function entity (Lee: paragraph 0090 & Fig. 7, path switch request to session management function), wherein the mobility event comprises the identifier of the terminal and an identifier of a target access node (Lee: paragraph 0090 & Fig. 7, path switch request comprise UE ID and RAN ID), and the target access node is an access node to which the terminal is to be handed over (Lee: paragraph 0088 & Fig. 7, handover procedure from RAN1 to RAN2);
determining, by the session management function entity, at least one PDU session corresponding to the identifier of the terminal (Lee: paragraph 0071 & Fig. 5, terminal in an idle state); and
when the at least one PDU session comprises an idle-state PDU session (Lee: paragraph 0071 & Fig. 5, said terminal in an idle state), determining, by the session management function entity, whether a context of the idle-state PDU session needs to be updated (Lee: paragraphs 0104-0105 & Fig. 9, determine if user plane network entity relocation is required).

Regarding Claim 22, Lee teaches the respective claim(s) as presented above and further teaches wherein the context of the idle-state PDU session comprises an identifier of a first user plane function entity (Lee: paragraphs 0104-0105 & Fig. 9, determine if user plane network entity relocation is required), and the method further comprises:
sending, by the session management function entity, a release message to the first user plane function entity in response to determining that the context of the idle-state PDU session needs to be updated, wherein the release message indicates the first user plane function entity to release a configuration resource of the idle-state PDU session (Lee: paragraph 0105 & Fig. 9, PDU release request); and
selecting, by the session management function entity, a second user plane function entity for the terminal (Lee: paragraph 0104 & Fig. 9, state change includes update information when NF relocation is required).

Regarding Claim 23, Lee teaches A session management function entity (Lee: paragraphs 0073, 0127 & Fig. 15, i.e. Session Management (SM)), comprising: 
at least one processor (Lee: paragraph 0127 & Fig. 15, SMF controller); and
a memory coupled to the at least one processor and having program instructions stored thereon (Lee: paragraph 000127 & Fig. 15, necessary hardware component) which, when executed by the at least one processor, cause the session management function entity to perform operations comprising:
receiving a protocol data unit (PDU) session activation request (Lee: paragraphs 0074-0076, MM transmits a UP path setup trigger message for setup of a user plane transmission path to the corresponding SM) of a terminal (Lee: paragraph 0073 & Fig. 5 block 501, said user equipment (UE) from a mobility management function entity (Lee: paragraph 0075 & Fig. 5, said mobility management function (MM)), wherein the PDU session activation request comprises an identifier of a PDU session (Lee: paragraphs 0074 & Fig. 5, session ID) and an identifier of the terminal (Lee: paragraph 0074 & Fig. 5 UE ID), and the PDU session activation request requests activation of the PDU session (Lee: paragraph 0073 & Fig. 5, said PDU session establishment request to activate a user plane connection of the PDU session);
activating the PDU session based on the PDU session activation request (Lee: paragraph 0076 & Fig. 5, transmit a signaling for activating the UP connection to the SM 508 managing the session);
receiving a mobility event of the terminal from the mobility management function entity (Lee: paragraph 0090 & Fig. 7, path switch request to session management function), wherein the mobility event comprises the identifier of the terminal and an identifier of a target access node (Lee: paragraph 0090 & Fig. 7, path switch request comprise UE ID and RAN ID), and the target access node is an access node to which the terminal is to be handed over (Lee: paragraph 0088 & Fig. 7, handover procedure from RAN1 to RAN2);
determining at least one PDU session corresponding to the identifier of the terminal (Lee: paragraph 0071 & Fig. 5, terminal in an idle state); and
when the at least one PDU session comprises an idle-state PDU session (Lee: paragraph 0071 & Fig. 5, said terminal in an idle state), determining, by the session management function entity, whether a context of the idle-state PDU session needs to be updated (Lee: paragraphs 0104-0105 & Fig. 9, determine if user plane network entity relocation is required).

Response to Arguments
Applicant arguments:
Lee teaches a default session management selects a session management function entity instead of the mobility management function entity thus failing to teach “selecting, by the mobility management function entity…, a session management function entity” as recited in independent claim 1 and similarly independent claims 5 and 9 (remarks, pages 11-12).  

Examiner’s response:
Applicant's arguments filed 12/09/2020 have been fully considered but they are not persuasive.  Examiner notes the SM selection by a default SM as argued is based on the condition that the PDU session establishment request message does not comprise an SM ID or if the SM ID is not specified.  Lee teaches if an SM ID is not specified, the MM  forwards or relays, as a result of performing the signaling routing function, the PDU session establishment request message to a default SM 208a (Lee: paragraph 0051).  However, after review of the prior art, Lee teaches in a further embodiment, a UE transmitting a service request towards the MM including UE ID and an SM ID as information identifying the PDU session in the service request.  Based on the service request, the MM transmits a UP path setup trigger message for setup of a user plane transmission path to the corresponding SM.  Specifically, the MM that receives the service request message from the UE 501 may confirm the PDU session identification information included in the service request and transmit a signaling for activating the UP connection to the SM managing the session (Lee: paragraphs 0074-0076; see also paragraph 0125).  Thus Lee similarly teaches the MM selecting a SM based on information obtained in the PDU session establishment request message (UE ID & SM ID) for activation of a user plane connection to the SM.   Therefore Examiner maintains the rejection of independent claims 1, 5 and 9 and respective dependent claims.  Newly added independent claims 21 and 23 and respective dependent claims recite similar limitations to independent claims 1, 5 and 9 and are also rejected for the same reasons as presented in the rejection above.  

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NAJEEB ANSARI whose telephone number is (571)270-5446.  The examiner can normally be reached on Monday-Friday 10am to 2pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ASAD NAWAZ can be reached on (571) 272-3988.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/NAJEEB ANSARI/Examiner, Art Unit 2468                                                                                                                                                                                                        
/ASAD M NAWAZ/Supervisory Patent Examiner, Art Unit 2468